Citation Nr: 0108338	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-09 095	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Manila, the Republic of the 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for accrued benefits.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had guerrilla service in the Philippines from 
January 1944 until September 1945.  He died in April 1997.  
The appellant is his widow.  
The issue of entitlement to service connection for the cause 
of the veteran's death will be addressed in the Remand which 
follows this decision.


FINDINGS OF FACT

1.  The veteran was not in receipt of monetary benefits from 
the VA at the time of his death and he did not have a claim 
pending at the time of his death.  

2.  The appellant filed her claim for accrued benefits in 
February 1999, more than one year after the date of the 
veteran's death in April 1997.  


CONCLUSION OF LAW

The appellant is ineligible for accrued benefits.  38 
U.S.C.A. § 5121 (West 1991 & Supp. 2000); 38 C.F.R. § 3.1000 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Certain periodic monetary benefits to which a veteran was 
entitled at death, or those based on evidence in the 
veteran's claims folder at the date of death, shall be paid 
to certain named beneficiaries, ordinarily the veteran's 
spouse, children or dependent parents.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  Although a claim for accrued benefits is 
related to a claim made by a veteran during his lifetime for 
VA benefits, entitlement to accrued benefits is predicated 
upon a separate application for accrued benefits filed within 
one year after the veteran's death.  Pursuant to 38 U.S.C.A. 
§ 5121(c), an application for accrued benefits must be filed 
"within one year after the date of [the veteran's] death".  
38 C.F.R. § 3.1000(c).

"To be entitled to accrued benefits, a spouse must show that 
the veteran was entitled to the 'periodic monetary benefits' 
'at death[,] under existing ratings or decisions, or those 
[benefits] based on evidence in the file at date of death . . 
. and due and unpaid for a period not to exceed one year. . . 
.'  38 U.S.C.A. § 5121(a)."  Quiamco v. Brown, 6 Vet. App. 
304, 307 (1994) [emphasis added by the Board].

In this case, the veteran had been granted no monetary 
benefits by the RO at the time of his death.  In fact, 
service connection for multiple disabilities had been denied 
upon multiple occasions, by the RO and the Board of Veterans' 
Appeals (Board).  The veteran did not have a claim pending at 
the time of his death.  Lastly, the appellant did not file 
her claim for accrued benefits until more than one year after 
the date of the veteran's death in April 1997.  Her claim was 
received by the RO in February 1999, more than one year 
subsequent to April 1997.  

Thus, the appellant is ineligible for accrued benefits on all 
grounds.  Most importantly, however, is the fact that she 
failed to file her claim for accrued benefits within the 
statutory one-year time limit.  Her appeal must therefore be 
denied.


ORDER

Accrued benefits are denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

We note that the RO has already provided substantial notice 
to the appellant of the type of evidence which is required to 
render her claim meritorious in a November 1999 letter and in 
a March 2000 statement of the case.  However, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For example, the RO 
should ascertain whether the veteran died 
in a hospital or other medical facility, 
which may have records reflecting his 
terminal hospitalization for association 
with the claims file, and should consider 
whether a medical opinion as to whether 
the cause of the veteran's death could be 
related to his service is required.

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative, if she chooses to 
appoint one, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals









	(CONTINUED ON NEXT PAGE)



 



